NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN LEWIS,                                    No. 17-15241

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01080-TLN-KJN

 v.
                                                MEMORANDUM*
JAN SCULLY, District Attorney,
Sacramento County; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      California state prisoner Kevin Lewis appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional violations

arising from his state court conviction. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011) (dismissal under 28 U.S.C. § 1915A); Whitaker v. Garcetti, 486 F.3d 572,

579 (9th Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S. 477 (1994)).

We affirm.

      The district court properly dismissed Lewis’s action as Heck-barred because

success on Lewis’s claims would necessarily imply the invalidity of his conviction,

and Lewis failed to show that his conviction had been invalidated. See Heck, 512

U.S. at 486-87 (if “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . the complaint must be dismissed unless

the plaintiff can demonstrate that the conviction or sentence has already been

invalidated”).

      The district court properly dismissed claims for damages against Judges

Mendez, Gilliard, and Newman on the basis of judicial immunity because Lewis

failed to allege facts sufficient to show that these defendants acted “in the clear

absence of all jurisdiction or perform[ed] an act that [was] not judicial in nature.”

Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988) (explaining judicial

immunity doctrine).

      The district court properly dismissed claims for damages against defendants

Scully and Asker on the basis of prosecutorial immunity because Lewis failed to

                                           2                                    17-15241
allege facts sufficient to show that the actions of these defendants were not

“intimately associated with the judicial phase of the criminal process.” Van de

Kamp v. Goldstein, 555 U.S. 335, 341 (2009) (citation and internal quotation

marks omitted) (explaining prosecutorial immunity doctrine).

      The district court did not abuse its discretion in denying Lewis’s motion to

recuse because Lewis failed to establish any grounds for such relief. See United

States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of

review and grounds for recusal).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     17-15241